05/10/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 22-0004
                                                                                         irj.161




                                          PR 22-0004
                                                                                 MAY 10 2022
                                                                              Powen Greenvvocd
                                                                                 of Supreme Court
                                                                                    nf
 IN RE PETITION OF SCOTTI GRAY FOR
 REINSTATEMENT TO ACTIVE STATUS IN                                    ORDER
 THE BAR OF MONTANA


         Scotti Gray has petitioned for reinstatement to active status in the State Bar of
Montana. Gray voluntarily rnoved to inactive status on April 30, 2018. The Petition states
that Gray is not currently subject to disciplinary proceedings or pending disciplinary
proceedings, and has not committed any acts or omissions while on inactive status which
would be sanctionable under the Montana Rules of Professional Conduct. Gray accrued
delinquent debt while on inactive status with three credit card cornpanies. Gray retained
legal counsel and has settled the delinquency with two cornpanies, while negotiations
continue with a third company. The Petition does not state the amount of delinquent debt
with the third company or further explain the rnagnitude of the matter. Therefore,
         IT IS HEREBY ORDERED that the petition of Scotti Gray for reinstatement to
active status in the State Bar of Montana is GRANTED. Petitioner shall pay all dues, fees
and taxes owing to the State Bar, and shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty (30) hours of
approved Continuing Legal Education to be credited to the tirne Petitioner was on inactive
status. Within 60 days, Petitioner shall file herein a status report regarding Petitioner's
delinquency with the third credit card company.
         The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of
         Montana'
         DATED this 1 ) day of May, 2022.



                                                                 Chief Justice
    (.3   70:4     40,4
                     3X




             Justices




2